        Case 1:17-cv-00253-RDM Document 84 Filed 11/29/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PUBLIC CITIZEN, INC., et al.,

              Plaintiffs,                        Civil Action No. 17-253 (RDM)

v.

DONALD J. TRUMP, President of the United
States, et al.,

               Defendants.

                   NOTICE OF WITHDRAWAL OF APPEARANCE

       Please withdraw the appearance of Sean M. Sherman as co-counsel for plaintiffs.

Dated: November 29, 2018                          Respectfully submitted,

                                                    /s/ Sean M. Sherman
                                                  Sean M. Sherman
                                                  (DC Bar No. 1046357)
                                                  PUBLIC CITIZEN LITIGATION GROUP
                                                  1600 20th Street NW
                                                  Washington, DC 20009
                                                  (202) 588-1000

                                                  Counsel for Plaintiffs
